Untermyer, J.
(dissenting). Section 964 of the Penal Law contemplates a special proceeding, summary in character, where the defendant has committed any of the prohibited acts. The appropriate relief is a permanent injunction, not an injunction pendente lite, to which the statute makes no reference whatever. No explanation is suggested for the enactment of these injunctive provisions if, as the defendant contends, they were unnecessary duplications of other provisions of law. Nor is it possible to explain why these provisions should have been inserted in the Penal Law or what is to become of the provision for notice to the defendant of five days if the provisions of the Civil Practice Act allowing twenty days in which an answer may be served apply here.
The meaning and purpose of these provisions seem manifest. When the Legislature undertook to render criminal acts which previously had not constituted any crime, it concluded to make its purpose more effective by according to the aggrieved party a speedy and extraordinary remedy. We should not disregard the mandate of the statute, expressed in perfectly intelligible terms, by declaring that these specific provisions, applicable only to a limited class of actions, are futile duplications of other provisions already available to all litigants.
If the petitioner has the right to maintain such a proceeding the court in which it may be instituted and the procedure to be followed are the same as prescribed for any other proceeding in which an injunction is demanded. This contemplates the filing of a petition returnable in five days in the Supreme Court. After the defendant has answered the petition the court may grant or refuse the injunction, as the case requires, if there is presented only a question of *375law. Upon any contested issue of fact proof must be taken by the testimony of witnesses in the same manner as in any other equity proceeding.
The order should be reversed and the motion denied.
Townley, J., concurs.
Order so far as appealed from affirmed, with twenty dollars costs and disbursements.